Citation Nr: 0614483	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-08 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
secondary to service connected coronary artery disease with 
hypertension. 

2.  Entitlement to service connection for obstructive sleep 
apnea secondary to service connected coronary artery disease 
with hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1948 to August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for 
diabetes mellitus and obstructive sleep apnea both claimed as 
secondary to service connected coronary artery disease with 
hypertension.  

In April 2003, a hearing was held before a hearing officer at 
the RO.  A transcript of that hearing is of record.  In June 
2005, the Board remanded the veteran's appeal for additional 
development.  The requested development has been completed 
and the Board proceeds with its review of the appeal.  In 
January 2006, the veteran submitted additional medical 
evidence to the Board with a waiver of initial RO 
consideration.  38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The competent medical evidence shows that the veteran's 
diabetes is not related to service connected coronary artery 
disease with hypertension.  

3.  The competent medical evidence shows that the veteran's 
obstructive sleep apnea is related to a structural problem in 
the upper airway; it is not related to service connected 
coronary artery disease with hypertension.


CONCLUSIONS OF LAW

1.  Diabetes mellitus is not proximately due to a service 
connected disability.  38 U.S.C.A. §§ 1101, 1131, 38 C.F.R. 
§ 3.310 (2005).

2.  Obstructive sleep apnea is not proximately due to a 
service connected disability.  U.S.C.A. §§ 1101, 1131, 
38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  VA notified the veteran of the evidence 
necessary to establish service connection in the May 2002 
rating decision, the February 2004 statement of the case 
(SOC), a supplemental statement of the case (SSOC) issued in 
February 2006, as well as VCAA compliance letters sent to the 
veteran in April 2001 and April 2006.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the February 2006 
SSOC, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  
In this case, although the veteran was not specifically told 
to give VA everything he had pertaining to his claim, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In numerous communications with the VA, the veteran 
was repeatedly put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  

Further, in April 2006, the RO notified the veteran of the 
evidence necessary to establish both the disability rating 
and the effective date of any rating, should service 
connection be granted.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in February 
2006, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has made 
reasonable attempts to obtain all current records of the 
veteran's treatment identified by the veteran.  He was also 
provided the opportunity to present argument and evidence in 
hearings before a hearing officer at the RO, which was held 
in April 2003, and before a Veterans Law Judge, which he 
declined.  VA has provided examinations of the veteran, and 
sought a medical opinion.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims for secondary 
service connection.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Factual Background

The veteran is service connected for coronary artery disease 
with hypertension.  In March 2000, the veteran filed a claim 
for diabetes mellitus indicating that he felt this was an 
"adjunct condition" to his service connected hypertension.  
In August 2000, the veteran filed a claim for obstructive 
sleep apnea indicating that he felt this was directly related 
to his service connected hypertension.  

Treatment records obtained and associated with the claims 
file show treatment primarily for the veteran's coronary 
artery disease.  Treatment is shown for a "long history" of 
obstructive sleep apnea as well as coronary artery disease, 
hypertension, history of myocardial infarction, glaucoma, 
gout, arthritis and shortness of breath.  In May 2002, the 
veteran was admitted to a VA hospital with complaints of 
chest pains.  He indicated a history of elevated sugar.  The 
admitting note showed that his serum glucose met the criteria 
for a diagnosis of diabetes mellitus.  

In a June 2005 VA examination, the examiner stated that he 
reviewed the claims file and the service medical records.  
The veteran stated that he was asked prior to leaving service 
if anyone was a diabetic in his family because his sugar was 
high.  He added that he had obstructive sleep apnea during 
service because he would stop breathing at night, and would 
have to sleep in a separate room on trips during service 
because he would stop breathing and would wake the room when 
he would catch his breath.  He was diagnosed with obstructive 
sleep apnea and given a CPAP machine in the 1980s for 
breathing at night.  He stated that he started taking a pill 
for diabetes in the 1990s but was not sure.  He denied any 
hospitalizations related to diabetes and reported that he was 
currently on a sugar restricted diet and had lost 35 pounds 
to help improve his blood sugar.  He stated that he was not 
taking a pill for diabetes and that he was checking his blood 
sugar every four to six months when he went for his primary 
care appointment.  The examiner stated that he reviewed the 
service medical records and these did not show that a 
diagnosis of diabetes mellitus was made during service.  The 
diagnosis was glucose intolerance.  In his opinion, it was 
less as likely as not that his glucose intolerance was 
related to his coronary artery disease with hypertension.  He 
added that the veteran did not have diabetes mellitus.  With 
regard to obstructive sleep apnea, in his opinion it was less 
as likely as not that the veteran's obstructive sleep apnea 
was related to coronary artery disease with hypertension, and 
after reviewing the medical literature, obstructive sleep 
apnea was related to a structural problem in the upper 
airway.

Legal Criteria and Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  38 C.F.R. § 3.303; 38 U.S.C.A. 
§§ 101(16), 1110.  Disability which is also proximately due 
to or the result of a service connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.

As for the claim for obstructive sleep apnea, although the 
veteran has indicated that he had obstructive sleep apnea 
during service, the medical evidence shows that he was not 
diagnosed with the condition until well after service.  
Similarly, while the evidence shows a long history of 
treatment for elevated glucose, he was not initially 
diagnosed with diabetes mellitus until May 2002, many years 
following active service.  38 U.S.C.A. §§ 1101, 1110; 
38 C.F.R. §§ 3.307, 3.309.  In this case, the veteran is 
specifically claiming that his obstructive sleep apnea and 
diabetes mellitus are related to his service connected 
coronary artery disease with hypertension; however, the 
competent medical evidence consisting of the June 2005 VA 
examination found that neither obstructive sleep apnea nor 
diabetes mellitus are related to the veteran's coronary 
artery disease with hypertension.  This opinion is not 
contradicted by any other medical evidence in the claims 
file.  As such, service connection on a secondary basis is 
not warranted.  38 C.F.R. § 3.310.  

With regard to the claim for diabetes mellitus, the Board 
notes that there is a diagnosis of diabetes mellitus in the 
VA treatment records; however, the examiner in the June 2005 
examination concluded that the veteran did not currently have 
diabetes mellitus  Without evidence of a current disability, 
there is nothing to service connect.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131 (West 
2002); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that Secretary's and Court's interpretation of sections 1110 
and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  However, even assuming a current diagnosis, as noted 
above the medical evidence does not link any current diabetes 
mellitus to his service connected coronary artery disease or 
hypertension.  

The Board has considered the veteran's statements regarding 
the etiology and diagnosis of his disorders; however, this is 
not competent evidence to show that his disorders are related 
to service or his service connected coronary artery disease 
with hypertension.  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2005).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2005).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  It is 
not shown, or alleged that the veteran has the necessary 
medical training or knowledge to comment on the etiology of 
his medical disorders.  

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the preponderance of the evidence is 
against the claims for service connection for diabetes 
mellitus and obstructive sleep apnea secondary to service 
connected coronary artery disease with hypertension.  Here, 
the determinative issues involve medical causation or a 
medical diagnosis, and consequently competent medical 
evidence is required to support the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2005).


ORDER

Service connection for diabetes mellitus secondary to service 
connected coronary artery disease with hypertension is 
denied.

Service connection for obstructive sleep apnea secondary to 
service connected coronary artery disease with hypertension 
is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


